Citation Nr: 0728213	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-23 518	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability, 
including as secondary to a service-connected status post 
pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to April 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia and issued by the VA RO in 
Portland, Oregon.  This case was remanded by the Board in 
June 2006 to comply with the duty to notify and assist a 
claimant including to obtain orthopedic and neurological 
examinations by an appropriate specialist(s).  That notice 
and development has now been completed, and the case has now 
been returned to the Board further appellate consideration.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
current low back disability to his service-connected status 
post pilonidal cystectomy.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a low back 
disability is aggravated by the veteran's service-connected 
status post pilonidal cystectomy.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letters dated May 2002 and 
June 2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, including medical or other evidence of a 
current low back disability, of what VA would do or had done, 
and what evidence the appellant should provide, and informed 
the appellant that it was the appellant's responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency 
necessary to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The appellant's statements and those 
of his sister and wife have been associated with the record.  
The appellant had requested a Board hearing at the RO, but 
withdrew his request in October 2004.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issue on appeal, 
including private treatment records of the Sansum Clinic and 
Cottage Hospital in Santa Barbara, California, prior to 1975, 
which no longer exist, and that VA has satisfied the duty to 
assist.  In compliance with the Board's remand of June 2006, 
as the appellant was afforded a VA orthopedic examination of 
March 2007, no further assistance in the form of a medical 
opinion is needed.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In compliance 
with the Board's March 2006 remand, the RO sent the appellant 
a June 2006 notice on the issues of degree of disability and 
effective date of an award.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
C.F.R. 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West,
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The veteran contends in his March 2002 and June 2004 
statements that he experienced low back pain while in service 
and that he has a low back disability that is secondary to a 
service-connected status post pilonidal cystectomy. 

While service medical records show that the appellant had a 
condition of pilonidal sinus in March 1962, they are 
otherwise negative for evidence of complaints or treatment 
for a low back disability.  Private treatment records, as 
discussed above, for the appellant's pilonidal cystectomy 
from 1963 are unavailable, despite attempts by the veteran 
and VA to obtain them.

In April 2004 a VA neurologist, who reviewed the claims file, 
examined the veteran and reported that the veteran stated he 
did not have a low back condition, "that is, he does not 
have chronic low back pain or instability."  The appellant's 
June 2004 letter to the RO attempted to clarify his 
statements during the April 2004 examination, "There was a 
misunderstanding regarding where my lower back is.  I have 
had chronic very low back pain since having my pilonidal 
cystectomy.  Due to the nerve damage during the surgery I 
have had continually [sic.] and relentless pain all these 
years.  I had a very large cyst wrapped around the tailbone, 
during the surgery to remove the cyst the was [sic.] nerve 
damage which causes the pain and discomfort in my lower 
back."

In March 2007, a VA orthopedic specialist, who had reviewed 
the claims file and the veteran's x-rays of the same month, 
reported the veteran's history that he experienced low back 
pain in the military, that he had a pilonidal cystectomy 
within a year of service, and that he began experiencing 
worsening of back symptoms about that time, which continued, 
although the veteran did not seek treatment for his back 
after that time.  X-rays of March 2007 showed a narrowing of 
the disc spaces at L1-2, L2-3, L4-5, and small osteophytes of 
the lower thoracic and lumbar vertebral bodies, characterized 
as "mild to moderate degenerative changes of the 
thoracolumbar spine."  The examiner found the appellant to 
have chronic back pain in the lower three inches of his 
lumbar spine and mild low back tenderness at L5.  The VA 
orthopedist opined that the veteran has "chronic muscular 
strain superimposed on, probably, degenerative instability" 
and found evidence of moderate lumbar nerve root irritation 
on the left side.  The VA orthopedist also opined that "20% 
of the present back difficulty represents increased symptoms 
due to favoring the residuals of pilonidal cystectomy."

After considering all the evidence of record, the Board finds 
that the evidence favors the claim of secondary service 
connection for a low back disability.  A VA physician has 
linked the veteran's low back disability to his service-
connected status post pilonidal cystectomy.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for a low back disability, 
based on aggravation by the service-connected status post 
pilonidal cystectomy is warranted.  38 C.F.R. §§ 3.310; 
Allen, supra.


ORDER


Service connection for low back disability, as secondary to 
the service-connected status post pilonidal cystectomy, is 
granted.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


